Citation Nr: 1001441	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  04-28 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability, to include as secondary to the Veteran's left 
shoulder disability.

2.  Entitlement to an increased initial evaluation for right 
and left knee arthritis, evaluated as a combined 10 percent 
evaluation prior to December 4, 2007, and as separate 10 
percent evaluations from December 4, 2007.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to 
February 2002, and had additional periods of inactive duty in 
the National Guard.

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that denied the Veteran's claim of entitlement to 
service connection for a right shoulder disability, and 
granted the Veteran service connection for bilateral knee 
arthritis at a combined 10 percent evaluation.  During the 
course of this appeal, a November 2008 RO decision changed 
the Veteran's evaluation for his service connected bilateral 
knee osteoarthritis to a separate 10 percent evaluation for 
each knee, effective December 4, 2007, the date of a VA 
examination.  Thus, the issues in appellate status are as 
noted above.


FINDINGS OF FACT

1.  The preponderance of the medical evidence of record 
indicates that the Veteran has not, at any time before, 
during or after service, been diagnosed a right shoulder 
disability.

2.  Prior to March 10, 2003, the Veteran's right and left 
knee disabilities were characterized by pain and tenderness, 
with no limitation of motion, no instability or subluxation, 
and no X-ray findings of osteoarthritis.

3.  From March 10, 2003, the Veteran's right and left knee 
disabilities have been characterized by pain, slight 
limitation of motion, and X-rays findings of osteoarthritis.





CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred or 
aggravated in the Veteran's active duty service, nor is it 
secondary to any service connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.310 (2009).

2.  The Veteran would be more properly rated as 10 percent 
disabled for his combined right and left knee disabilities 
prior to March 10, 2003, and with a separate 10 percent 
evaluation for each knee, but no higher, from March 10, 2003.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in June 2002, March 2006, November 2007, May 
2008, and September 2008.  These items informed the Veteran 
of what evidence was needed to establish the benefits sought, 
of what VA would do or had done, and of what evidence the 
Veteran should provide.  Therefore, the Board finds that any 
notice errors did not affect the essential fairness of this 
adjudication, and that it is not prejudicial to the Veteran 
for the Board to proceed to finally decide this appeal.  The 
Veteran was also specifically informed of the law as it 
pertains to effective dates by the March 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).      

No prejudice has been alleged in the timing of these notices, 
and none is apparent from the record; and this claim has been 
readjudicated several times during the course of this appeal.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a timing defect may be cured by the issuance of 
fully compliant notification followed by a re-adjudication of 
the claim).

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claim for benefits on appeal.  
All relevant medical records were obtained, and the veteran 
was scheduled for several exams during the course of this 
appeal.  Consequently, the duty to notify and assist has been 
satisfied in this appeal.


Entitlement to service connection for a right shoulder 
disability.

The Veteran contends that service connection is warranted for 
a right shoulder injury.  Specifically, the Veteran contends 
that he currently has a right shoulder disability secondary 
to having to favor his right shoulder, due to his service 
connected left shoulder disability.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2009).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Court has held that a symptom, alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability. Without a pathology to 
which the symptoms of reduced lung function can be 
attributed, there is no basis to find a lung disorder for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Court has held 
that Congress specifically limited entitlement to service 
connected benefits to cases where there is a current 
disability. "In the absence of proof of a present disability, 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a right shoulder 
disability.  In this regard, the Board notes that the 
preponderance of the evidence of record shows that the 
Veteran does not currently have any right shoulder 
disability.  The Veteran's service medical records show no 
complaint of, or treatment for, any right shoulder 
disability.  While the Veteran has complained of pain in his 
right shoulder since shortly after his separation from 
service, the Veteran's right shoulder has consistently been 
found to be within normal limits.  Specifically, while an 
October 1998 report of VA general medical examination 
diagnosed the Veteran with osteoarthritis of both shoulders, 
this finding was clearly based on the reported history of the 
Veteran and not the evidence of record, as a more specific VA 
joint examination in October 1998 noted that X-rays of the 
Veteran's right shoulder were completely normal, his right 
shoulder range of motion was normal, there was no evidence of 
impingement or subluxation, and the Veteran was found to have 
a normal shoulder exam.  That examiner further indicated that 
the pain the Veteran described was more of a cervical 
etiology as opposed to a glenohumeral or subacromial process.

Further, a March 2003 report of VA fee basis examination 
found the Veteran to have a completely normal range of motion 
of the right shoulder, which appeared normal to the examiner 
upon X-ray.  The examiner specifically indicated that the 
Veteran had no pathology in his right shoulder during the 
examination.

A June 2003 private range of motion study was completely 
normal.

A December 2007 report of VA fee basis examination indicated 
again that the Veteran had a completely normal range of 
motion in the right shoulder, and had no edema, effusion, 
weakness, tenderness, redness, heat, subluxation, or guarding 
of movement.  The Veteran was not found to have any right 
shoulder diagnosis.

The Board does note that an August 2001 bone scan found the 
Veteran to have increased activity in both his 
acromioclavicular joints; however, there was no specific 
right shoulder diagnosis associated with that finding.

Thus, the Board finds that the preponderance of the evidence 
of record shows that the Veteran does not currently have a 
right shoulder disability.  Incumbent on a grant of service 
connection is evidence that the Veteran has the disability 
for which service connection is claimed.  As the evidence 
does not show that the Veteran currently has a right shoulder 
disability, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection 
for this disability.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Entitlement to an increased initial evaluation for right and 
left knee arthritis, evaluated as a combined 10 percent 
evaluation prior to December 4, 2007, and as separate 10 
percent evaluations from December 4, 2007.

Essentially, the Veteran contends that both his right and 
left knee service connected disabilities are more severe then 
the symptomatology contemplated by a 10 percent evaluation. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2009).  The 
Board notes that claims for increased ratings require 
consideration of entitlement to such ratings during the 
entire relevant time period involved, i.e. from the date the 
Veteran files a claim which ultimately results in an appealed 
RO decision, and contemplate staged ratings where warranted.  
See Hart v. Mansfield, 21 Vet. App. 505 (2008). 

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the Veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2009).  

The Veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
Veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  

Additionally, the Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required." Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2009).

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare-ups.  38 C.F.R. § 4.14 (2008).  The Board notes that 
the guidance provided by the Court in DeLuca must be followed 
in adjudicating claims where a rating under the diagnostic 
codes governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45 should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 38 C.F.R. 
§ 4.59 (2009).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2009).  

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45 (2009).  
For the purpose of rating disability from arthritis, the 
knees are considered major joints.  See 38 C.F.R. § 4.45.

The Veteran is currently in receipt of a 10 percent 
evaluation for both knees prior to December 4, 2007, and a 
separate 10 percent evaluation for each knee from December 4, 
2007.  All of the applicable codes under which the Veteran 
could be rated are listed below.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis). Diagnostic Code 
5010, traumatic arthritis, directs that the evaluation of 
arthritis be conducted under Diagnostic Code 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under Diagnostic Code 5003.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Code 5003 and Diagnostic Code 
5257, and that evaluation of a knee disability under both of 
these codes would not amount to pyramiding under 38 C.F.R. § 
4.14 (2009).  VAOPGCPREC 23- 97 (July 1, 1997), 62 Fed. Reg. 
63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 
(1994).  However, a separate finding must be based on 
additional disability.

In VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a Veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee. VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2009).  Specifically, 
where a Veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  Id.

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A 10 percent rating is 
warranted when it is limited to 45 degrees and a 20 percent 
rating is warranted when it is limited to 30 degrees.  A 30 
percent rating contemplates limitation to 15 degrees.

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.  Extension limited to 20 degrees warrants a 30 
percent evaluation, extension limited to 30 degrees warrants 
a 40 percent evaluation, and a 50 percent evaluation 
contemplates extension limited to 45 degrees.

Diagnostic Codes 5256 (ankylosis of the knee) and 5263 (genu 
recurvatum) are not applicable in this instance, as the 
medical evidence does not show that the Veteran has either of 
these conditions.

The Veteran could also be rated under 5257 for other 
impairment of the knee.  Under this code, for other 
impairment of the knee, recurrent subluxation or lateral 
instability, knee impairment with slight recurrent 
subluxation or lateral instability is assigned a 10 percent 
rating.  A 20 percent rating is assigned if there is moderate 
recurrent subluxation or lateral instability, and a 30 
percent rating is assigned if there is severe recurrent 
subluxation or lateral instability.  

Taking into account all relevant evidence, the Board finds 
that the Veteran would be more properly rated as 10 percent 
disabled prior to March 10, 2003, but would be entitled to 
separate 10 percent ratings for each knee from March 10, 
2003.

As noted above, prior to March 10, 2003, the Veteran was in 
receipt of a combined 10 percent evaluation for both his 
knees.  In order to warrant an increased evaluation in both 
knees prior to that time, the Veteran would have to be found 
to have a noncompensable level of limitation of motion, but 
some limitation of motion along with X-ray findings 
establishing arthritis, or limitation of flexion of 45 
degrees, limitation of extension to 10 degrees, or another 
disability under Diagnostic Code 5257 such as subluxation or 
lateral instability.  However, there is simply no evidence of 
these symptoms prior to March 10, 2003.  In this regard, an 
October 1998 report of VA join examination indicates that the 
Veteran reported swelling and periodic buckling of his knees, 
as well as pain.  Upon examination, his knees were found to 
have full extension up to 140 degrees of flexion.  The 
patella was mildly negative on the right and neutral on the 
left.  The ligaments appeared to be intact on testing.  X-
rays of the Veteran's knees were completely normal.  There 
was no joint line tenderness, effusions, or instability.  The 
Veteran was diagnosed with bilateral patellofemoral syndrome 
without any evidence of intra-articular pathology or 
ligamentous obstruction.  X-rays and range of motion were 
normal.  Thus, with no evidence of instability, any 
limitation of motion, or any X-ray findings of arthritis, the 
Board finds that the Veteran's right and left knee 
disabilities, prior to March 10, 2003, do not meet the 
criteria for a 10 percent evaluation in either the right or 
the left knee.  Therefore, the Board finds, for this period, 
that the criteria for a higher evaluation for the Veteran's 
service connected right and left knee disabilities have not 
been met.

However, from March 10, 2003, the Board finds that a separate 
10 percent rating for each knee would be warranted.  
Reviewing the relevant evidence from this period, a March 
2003 report of VA fee basis examination noted the Veteran 
reported problems with pain, motion, and weight bearing on 
his knees.  Upon examination, the knee joints appeared 
normal.  The Veteran had a normal range of motion of 0 to 140 
degrees in both knees.  There were no DeLuca issues, no 
anklyosis of the joint, and drawer and McMurray's tests were 
within normal limits.  There was crepitus on range of motion 
testing, but no evidence of recurrent subluxation, locking 
pain, or joint effusion.  An X-ray of the Veteran's right 
knee showed medial compartment narrowing.  An X-ray of the 
Veteran's left knee showed medial and lateral compartment 
narrowing.  The Veteran was diagnosed with osteoarthritis of 
both knees.

A December 2007 report of VA fee basis examination found the 
Veteran reported multiple problems with his knees, including 
weakness, swelling, giving way, locking, and fatigability, 
but no dislocation.  Upon examination, the right knee had 
tenderness, but no edema, effusion, weakness, redness, heat, 
guarding of movement or subluxation.  On the left knee, there 
was tenderness, but no edema, effusion, redness, heat, 
guarding of movement, or subluxation.  Examination of both 
knees showed no locking pain, genu recurvatum, or crepitus.  
Range of motion of both knees was 0 degrees of extension to 
90 degrees of flexion.  Collateral ligament stability tests 
of both knees were normal.  The Veteran was diagnosed with 
osteoarthritis of both knees.

Because the Veteran was found during this period to have 
arthritis established by X-ray findings, and as the Veteran 
was found at times during this period to have limitation of 
motion, and pain, the Board finds, resolving all doubt in 
favor of the Veteran, that during this period, the Veteran 
would be entitled to a separate 10 percent evaluation for 
each knee.

However, the Board finds that the criteria for a higher 
evaluation for the Veteran's knees has not been met.  As 
noted above, in order to warrant an evaluation in excess of 
10 percent, the Veteran would have to be found to have either 
flexion limited to 30 degrees, extension limited to 15 
degrees, or a combination of limitation of flexion and 
extension that would result in a rating in excess of 10 
percent.  In addition, the Veteran could be found to have 
instability of the knee such that he would be entitled to a 
separate rating under Diagnostic Code 5257.  At no time 
however, does the evidence of record show an extension of any 
less than 0 degrees, or a flexion of less than 90 degrees, 
therefore a higher rating under the codes governing 
limitation of motion is not warranted.  Further, there is no 
evidence during this time period of instability or 
subluxation or any other disability that would warrant at 
least a 10 percent rating under Diagnostic Code 5257.  As 
such, the Board finds that the criteria for an evaluation in 
excess of 10 percent for each knee, during this period, have 
not been met.

As such, the Board finds that the Veteran's right and left 
knee disabilities would be more properly staged as 10 percent 
disabling prior to March 10, 2003, and as 10 percent each 
from March 10, 2003, but an evaluation in excess of 10 
percent for each knee would not be warranted for any time 
period during the course of the Veteran's appeal.





ORDER


Entitlement to service connection for a right shoulder 
disability, to include as secondary to the Veteran's left 
shoulder disability, is denied.

The criteria for a separate 10 percent evaluation for both 
the Veteran's right and left service connected knee 
disabilities, from March 10, 2003, have been met.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


